DETAILED ACTION
This action is in response to a communication filed on 08/16/2021.
Claims 1, 8 and 15 are amended.
Claims 1, 3-8, 10-15 and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/16/2021, with respect to claims 1, 3-8, 10-15 and 17-20 being rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement have been fully considered and are persuasive.  The rejection of claims 1, 3-8, 10-15 and 17-20 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 8 and 15 being rejected under 35 U.S.C. 103 as being unpatentable over Naz “A secure Data Sharing Platform Using Blockchain and Interplanetary File System” in view of Kwaha “Smart Meter Data Obfuscation Using Correlated Noise” have been considered but are moot because of new ground of rejection in view of Naz et al. “A secure Data Sharing Platform Using Blockchain and Interplanetary File System”, Noble (US 20190312939). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/747500 (reference application) in view of Naz et al. (“A Secure Data Sharing Platform Using Blockchain and Interplanetary File System”). Although the claims at issue are not identical, they are not the referenced application anticipate the pending claims. The subject matter claimed in the instant application is fully disclosed in the referenced patent application and would be covered by the referenced patent application since they are both claiming common subject matter. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application No. 16/747506
Application No. 16/747500 (Reference Application)
A file processor node in a blockchain network comprising a plurality of peer nodes, including at least a user node and a content owner node, the file processor node comprising:
 a memory storing one or more instructions; and 
a processor that when executing the one or more instructions is configured to: 

receive a file from the content owner node; 
divide the file into chunks; 

 

generate a file storage plan for the file and the noise based on a distribution of chunks of the file stored throughout the plurality of peer nodes; 
store the file storage plan in the blockchain network;
authenticate the user node based on credentials stored on the blockchain;
acquire a permission to access the file from the file owner node; and 
send the file storage plan to the user node.
A system, comprising: 




a processor; 
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: 
receive a file from a content owner node; 
       divide the file into a plurality of chunks;




place the plurality of chunks on blockchain nodes; and 
generate a file storage plan comprising locations of the plurality of the chunks.


Claim 1 of the referenced application No. 16/747500 To Shrinivasan teaches all the features of claim 1 of the pending application except the following limitations: “add noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network”, “generate a file storage plan for the noise”, and “store the file storage plan in the blockchain network”.  However, these features are recited in claims 2, 3 and 4 respectively of the referenced application. Additionally, Naz et al., in the same field of endeavor teaches:  “authenticate the user node based on credentials stored on the blockchain” (see step 3 in Fig. 2 on Page 10 and Page 7 sixth paragraph - Identity Management: Users are first authenticated using RSA 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Shrinivasan (i.e. the referenced application) by providing authentication mechanisms of Naz for securely sharing data over the network with authenticated users and sending the users the file storage plan. Modifying Shrinivasan with Naz would yield to several benefits, namely enforcing the integrity of the blockchain network and access control of files, thereby preventing malicious access to data shared between peer nodes. 
The file processor node of claim 1, wherein the processor is further configured to: issue a file access token based on the permission.
5. The system of claim 1, wherein the instructions further cause the processor to issue a file access token for the file and to provide the file storage plan to at least one user node.
7. The file processor node of claim 1, wherein the processor is further configured to: update the file storage plan on the blockchain upon a detection of access of the file by the user node.
6. The system of claim 5, wherein the instructions further cause the processor to, in response to the access of a file content by the at least one user node, update the file storage plan.
8.  A method, comprising: 
   receiving, by a file processor node in a blockchain network comprising a plurality of 
dividing, by the file processor node, the file into chunks; 
adding, by the file processor node, noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network; 


generating, by the file processor node, a file storage plan for the file and the noise based on a distribution of chunks of the file stored throughout the plurality of peer nodes;
storing, by the file processor node, the file storage plan in the blockchain; authenticating, by the file processor node, the user node based on credentials stored on the blockchain; 
acquiring, by the file processor node, a permission to access the file from the file owner node; and 
sending the file storage plan to the user node.
A method, comprising: 
receiving a file from a content owner node, by a file processor node; 



dividing the file into a plurality of chunks by the file processor; 




placing, by the file processor, the plurality of chunks on blockchain nodes; and 
generating a file storage plan comprising locations of the plurality of the chunks.


add noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network”, “generate a file storage plan for the noise”, and “store the file storage plan in the blockchain network”.  However, these features are recited in claims 2, 3 and 4 respectively of the referenced application. Additionally, Naz et al., in the same field of endeavor teaches:  “authenticate the user node based on credentials stored on the blockchain” (see step 3 in Fig. 2 on Page 10 and Page 7 sixth paragraph - Identity Management: Users are first authenticated using RSA signatures before giving them access to data). Naz further teaches “acquire a permission to access the file from a file owner node” (see Page 2 fifth paragraph lines 6-8: When a user registers for data request, it is authenticated through digital signatures. Only after that, the request proceeds, otherwise, transaction would be terminated by blockchain; see also Page 2 – Identity Management). Finally, Naz further teaches “send the file storage plan to the user node” (see Page 10 section 5.2 – Data Retrieval and step Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Shrinivasan (i.e. the referenced application) by providing authentication mechanisms of Naz for securely sharing data over the network with authenticated users and sending the users the file storage plan. Modifying Shrinivasan with Naz would yield to several benefits, namely enforcing the integrity of the blockchain network and access control of files, thereby preventing malicious access to data shared between peer nodes.

13. The method of claim 8, further comprising: issuing a file access token based on the permission.
12. The method of claim 8, further comprising issuing a file access token for the file and providing the file storage plan to at least one user node.

13. The method of claim 12, further comprising, in response to the access of a file content by the at least one user node, updating the file storage plan.
15. A non-transitory computer readable medium storing one or more instructions that when executed by a processor of a file processor node in a blockchain network comprising a plurality of peer nodes, including at least a user node and a content owner node cause the processor to perform: receiving a file from the content owner node; 
dividing the file into chunks; 
adding noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network; 


generating a file storage plan for the file and the noise based on a distribution of chunks of the file stored throughout the plurality of peer nodes; 
storing the file storage plan in the blockchain; 
authenticating the user node based on credentials stored on the blockchain; 




receiving a file from a content owner node; dividing the file into a plurality of chunks; 



placing the plurality of chunks on blockchain nodes; and 
generating a file storage plan comprising locations of the plurality of the chunks.


Claim 15 of the referenced application No. 16/747500 To Shrinivasan teaches all the features of claim 15 of the pending application except the following limitations: “add noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network”, “generate a file storage plan for the noise”, and “store the file storage plan in the blockchain network”.  However, these features are recited in claims 2, 3 and 4 respectively of the referenced application. Additionally, Naz et al., in the same field of endeavor teaches:  “authenticate the user node based on credentials stored on the blockchain” (see step 3 in Fig. 2 on Page 10 and Page 7 sixth paragraph - Identity Management: Users are first authenticated using RSA signatures before giving them access to data). Naz further teaches “acquire a permission to access the file from a file owner node” (see Page 2 fifth paragraph lines 6-8: When a user registers for data request, it is authenticated through digital signatures. Only after that, the request proceeds, otherwise, transaction would be terminated by blockchain; see also Page 2 – Identity Management). Finally, Naz further teaches “send the file storage plan to the user node” (see Page 10 section 5.2 – Data Retrieval and step Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Shrinivasan (i.e. the referenced application) by providing authentication mechanisms of Naz for securely sharing data over the network with authenticated users and sending the users the file storage plan. Modifying Shrinivasan with Naz would yield to several benefits, namely enforcing the integrity of the blockchain network and access control of files, thereby preventing malicious access to data shared between peer nodes.

18. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to store the file storage plan on a ledger of the blockchain.
20. The non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform: update the file storage plan on the blockchain upon a detection of access of the file by the user node.
19. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by the processor, cause the processor to, in response to the access of a file content by at least one user node, update the file storage plan.


 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite in lines 14 and 13 respectively the limitation "the file owner node" in “permission to access the file from the file owner node”.  However, there is no previous mention 

Claims 8 recites in lines 4 the limitation "the content node" in “… a file from the content node”. However, there is no previous mention of a “content node” in the claims.  Therefore, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naz et al. (“A Secure Data Sharing Platform Using Blockchain and Interplanetary File System”) in view of Noble (US 20190312939).
Regarding claim 1, Naz teaches a file processor node in a blockchain network (see Page 1 Abstract: Naz proposes a blockchain-based secure data sharing platform and an interplanetary file system (IPFS) node (i.e. file processor node)) comprising a plurality of peer nodes, including at least a user node and a content owner node (see Fig. 5: owner node, worker node, customer nodes), the file processor node comprising: 
a memory storing one or more instructions; and 
a processor that when executing the one or more instructions is configured to: 
receive a file from the content owner node (see step 1 in Fig. 1 and Fig. 5, Page 8 section 5.1, lines 2-3: Once the metadata is ready, it is uploaded to the IPFS along with complete file of data);
divide the file into chunks (see step 4 in Fig. 1 and Page 9 third paragraph: split the file into n shares; see Also page 1 – Abstract lines 5-6: a metadata is uploaded to IPFS server by owner and then divided into n secret shares);
generate a file storage plan for the file based on a distribution of chunks of the file stored throughout the plurality of peer nodes (see Page 15 section 5.3.1: IPFS storage contract; see also Page 5 second paragraph, lines 4-5: Naz proposes a secure distributed storage architecture in which data is divided in multiple encrypted chunks, and randomly stored on peer to peer nodes of network); 
store the file storage plan in the blockchain (see step 5 in Fig. 1; see Page 5 fourth paragraph lines 13-15: Access control rules are defined to restrict the access of data, so that privacy of patients can be preserved. A secure interoperability among heterogenous blockchains is achieved by exploiting the use of smart contracts);
authenticate the user node based on credentials stored on the blockchain (see Page 1 – Abstract lines 7-8: authenticating users through RSA signatures; see Page 7: Identity Management);
acquire a permission to access the file from the file owner node (see Page 2 fifth paragraph: Whenever, a requestor demands the data from owner, the owner sends a request to IPFS server to provide the requested content. When a user registers for data request, it is authenticated through digital signatures. 
send the file storage plan to the user node (see step 7 in Fig. 2: return the decrypted share to the requestor if success; and Page 16 section 5.3.2: Data recipient contract).
However, Naz does not explicitly teach an apparatus comprising a processor adapted to: “add noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network”.
In the same field of endeavor, Noble teaches a system in accordance with the present invention, the system adapted to:
add noise to the chunks, the noise comprising a link to access the file (see [0048, 50]: obfuscating the files from malicious third-parties listening to or intercepting data going to or from individual cloud services; [0051]: secondary blockchains (e.g., client data chains) may contain the necessary pointers (i.e. links) to client data or data blocks associated with a particular client).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the blockchain-based secure data sharing platform of Naz to include a data obfuscation technique adapted to obfuscate data (i.e. adding noise) such that the noise provides access to the file as suggested by Noble. Incorporating the teachings of Noble into the system of Naz would yield to several benefits, namely resulting in protection against eavesdroppers, and improving security, reliability and cost effectiveness of the system. 

Regarding claim 3, Naz in view of Noble is applied as disclosed in claim 1 examined above. The combination of Naz and Noble teaches a file processor node in a blockchain network 
distribute the chunks throughout the plurality of peer nodes (see Page 4 second paragraph, lines 4-6: Naz proposes a secure distributed storage architecture in which data is divided into multiple encrypted chunks, and randomly stored on peer to peer nodes of network, which voluntarily offer storage services; see also Page 5 sixth paragraph, line 4).

Regarding claim 4, Naz in view of Noble is applied as disclosed in claim 1 examined above. The combination of Naz and Noble teaches a file processor node in a blockchain network comprising a plurality of peer nodes, including at least a user node and a file owner node. Naz further teaches a system wherein the processor is further configured to:
receive the blockchain credentials of the user node (see Page 7 sixth paragraph: RSA signatures used for authenticating users; see also Page 12 second paragraph lines 1-2: a request is accompanied by the digital signatures of customers).

Regarding claim 5, Naz in view of Noble is applied as disclosed in claim 1 examined above. The combination of Naz and Noble teaches a file processor node in a blockchain network comprising a plurality of peer nodes, including at least a user node and a file owner node. Naz further teaches a system wherein the processor is further configured to:
record the permission on the blockchain based on a consensus (see Page 5 second paragraph, lines 4-6: Storage of data is designed as the dynamic linked based storage along with data consensus protocol. Furthermore, Naz teaches a blockchain-based secure data sharing platform, and it is well-known in the art that consensus mechanisms are a fault-tolerant mechanism used in blockchain technology to achieve the necessary agreement on a single data value among 

Regarding claim 6, Naz in view of Noble is applied as disclosed in claim 1 examined above. The combination of Naz and Noble teaches a file processor node in a blockchain network comprising a plurality of peer nodes, including at least a user node and a file owner node. Naz further teaches a system wherein the processor is further configured to:
issue a file access token based on the permission (see step 6 in Fig. 2 and Page 12 fifth paragraph, lines 5-6: decrypting encrypted shares using private keys on behalf of the customer).

Regarding claim 7, Naz in view of Noble is applied as disclosed in claim 1 examined above. The combination of Naz and Noble teaches a file processor node in a blockchain network comprising a plurality of peer nodes, including at least a user node and a file owner node. Naz further teaches a system wherein the processor is further configured to:
update the file storage plan on the blockchain upon a detection of access of the file by the user node (see Page 12 fifth paragraph, lines 1-4: Naz proposes deploying a smart contract with subscription function allowing customers to subscribe the services of owner such that whenever owner of the data modifies the existing content or releases the new editions of file, all customers get notified about the release of new version).

Regarding claim 8, Naz teaches a method comprising: 
receiving, by a file processor node in a blockchain network (see Page 1 Abstract: Naz proposes a blockchain-based secure data sharing platform and an interplanetary file system (IPFS) node (i.e. file processor node)) comprising a 
dividing, by the file processor node, the file into chunks (see step 4 in Fig. 1 and Page 9 third paragraph: split the file into n shares; see Also page 1 – Abstract lines 5-6: a metadata is uploaded to IPFS server by owner and then divided into n secret shares); 
adding, by the file processor node, noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network; 
generating, by the file processor node, a file storage plan for the file based on a distribution of chunks of the file stored throughout the plurality of peer nodes (see Page 15 section 5.3.1: IPFS storage contract; see also Page 5 second paragraph, lines 4-5: Naz proposes a secure distributed storage architecture in which data is divided in multiple encrypted chunks, and randomly stored on peer to peer nodes of network);
storing, by the file processor node, the file storage plan in the blockchain (see step 5 in Fig. 1; see Page 5 fourth paragraph lines 13-15: Access control rules are defined to restrict the access of data, so that privacy of patients can be preserved. A secure interoperability among heterogenous blockchains is achieved by exploiting the use of smart contracts);
authenticating, by the file processor node, the user node based on credentials stored on the blockchain (see Page 1 – Abstract lines 7-8: authenticating users through RSA signatures; see Page 7: Identity Management); 
acquiring, by the file processor node, a permission to access the file from the file owner node (see Page 2 fifth paragraph: Whenever, a requestor demands the data from owner, the owner sends a request to IPFS server to provide the requested content. When a user registers for data request, it is authenticated through digital signatures. Only after that, the request proceeds, otherwise, transaction would be terminated by blockchain; see also step 3 in Fig. 2); and 
sending the file storage plan to the user node (see step 7 in Fig. 2: retrun the decrypted share to the requestor if success; and Page 16 section 5.3.2: Data recipient contract).
However, Naz does not explicitly teach a method comprising comprising: “adding noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network”.
In the same field of endeavor, Noble teaches a method in accordance with the present invention, the method comprising:
adding noise to the chunks, the noise comprising a link to access the file (see [0048, 50]: obfuscating the files from malicious third-parties listening to or intercepting data going to or from individual cloud services; [0051]: secondary blockchains (e.g., client data chains) may contain the necessary pointers (i.e. links) to client data or data blocks associated with a particular client).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the blockchain-based secure data sharing platform of Naz to include a data obfuscation technique adapted to obfuscate data (i.e. adding noise) such that the noise provides access to the file as suggested by Noble. Incorporating the teachings of Noble into the system of Naz would yield to several benefits, namely resulting in protection against eavesdroppers, and improving security, reliability and cost effectiveness of the system. 


Regarding claims 10 and 17, they recite the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 11, it recited the same limitation as claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 12 and 18, they recite the same limitations as claim 5 examined above. Therefore, claims 12 and 18 are rejected on the same grounds of rejection as claim 5.

Regarding claims 13 and 19, they recite the same limitations as claim 6 examined above. Therefore, claims 13 and 19 are rejected on the same grounds of rejection as claim 6.

Regarding claims 14 and 20, they recite the same limitations as claim 7 examined above. Therefore, claims 14 and 20 are rejected on the same grounds of rejection as claim 7.

Regarding claim 15, Naz teaches a non-transitory computer readable medium storing one or more instructions that when executed by a processor of a file processor node in a blockchain network (see Page 1 Abstract: Naz proposes a blockchain-based secure data sharing platform and an interplanetary file system (IPFS) node (i.e. file processor node)) comprising a plurality of peer nodes, including at least a user node and a content owner node (see Fig. 5: owner node, worker node, customer nodes) cause the processor to perform: 
receiving a file from the content owner node (see step 1 in Fig. 1 and Fig. 5, Page 8 section 5.1, lines 2-3: Once the metadata is ready, it is uploaded to the IPFS along with complete file of data); 
dividing the file into chunks (see step 4 in Fig. 1 and Page 9 third paragraph: split the file into n shares; see Also page 1 – Abstract lines 5-6: a metadata is uploaded to IPFS server by owner and then divided into n secret shares); 
adding noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network; 
generating a file storage plan for the file based on a distribution of chunks of the file stored throughout the plurality of peer nodes (see Page 15 section 5.3.1: IPFS storage contract; see also Page 5 second paragraph, lines 4-5: Naz proposes a secure distributed storage architecture in which data is divided in multiple encrypted chunks, and randomly stored on peer to peer nodes of network);
storing the file storage plan in the blockchain (see step 5 in Fig. 1; see Page 5 fourth paragraph lines 13-15: Access control rules are defined to restrict the access of data, so that privacy of patients can be preserved. A secure interoperability among heterogenous blockchains is achieved by exploiting the use of smart contracts);
authenticating  the user node based on credentials stored on the blockchain (see Page 1 – Abstract lines 7-8: authenticating users through RSA signatures; see Page 7: Identity Management); 
acquiring a permission to access the file from the file owner node (see Page 2 fifth paragraph: Whenever, a requestor demands the data from owner, the owner sends a request to IPFS server to provide the requested content. When a user registers for data request, it is authenticated through digital signatures. Only after that, the request proceeds, otherwise, transaction would be terminated by blockchain; see also step 3 in Fig. 2); and 
sending the file storage plan to the user node (see step 7 in Fig. 2: retrun the decrypted share to the requestor if success; and Page 16 section 5.3.2: Data recipient contract).
However, Naz does not explicitly teach a method comprising comprising: “adding noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network”.
In the same field of endeavor, Noble teaches a method in accordance with the present invention, the method comprising:
adding noise to the chunks, the noise comprising a link to access the file (see [0048, 50]: obfuscating the files from malicious third-parties listening to or intercepting data going to or from individual cloud services; [0051]: secondary blockchains (e.g., client data chains) may contain the necessary pointers (i.e. links) to client data or data blocks associated with a particular client).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the blockchain-based secure data sharing platform of Naz to include a data obfuscation technique adapted to obfuscate data (i.e. adding noise) such that the noise provides access to the file as suggested by Noble. Incorporating the teachings of Noble into the system of Naz would yield to several benefits, namely resulting in protection against eavesdroppers, and improving security, reliability and cost effectiveness of the system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454